MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Nov 30 2020, 9:02 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Rahul B. Patel                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                  Attorney General of Indiana
                                                       Sierra A. Murray
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                         IN THE
    COURT OF APPEALS OF INDIANA

Colby R. McKnelly,                                     November 30, 2020
Appellant-Petitioner,                                  Court of Appeals Case No.
                                                       19A-PC-2597
        v.                                             Appeal from the Hancock Circuit
                                                       Court
State of Indiana,                                      The Honorable R. Scott Sirk,
Appellee-Respondent,                                   Judge
                                                       Trial Court Cause No.
                                                       30C01-1602-PC-282



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020              Page 1 of 15
                              Case Summary and Issues
[1]   Following a bench trial in 2013, Colby McKnelly was convicted of murder and

      battery, a Class C felony. The trial court sentenced McKnelly to an aggregate

      term of seventy-three years. On direct appeal, McKnelly challenged his

      convictions and sentence and this court affirmed. McKnelly v. State, No. 30A05-

      1307-CR-378 (Ind. Ct. App. Aug. 29, 2014), trans. denied. In 2016, McKnelly

      filed a petition for post-conviction relief alleging ineffective assistance of trial

      counsel. The petition was denied by the post-conviction court. McKnelly now

      appeals the denial of post-conviction relief, raising two issues for our review

      which we restate as: (1) whether the post-conviction court properly denied

      admission of McKnelly’s alleged newly discovered evidence; and (2) whether

      the post-conviction court erred in determining McKnelly’s trial counsel was not

      ineffective. Concluding McKnelly waived his right to challenge the post-

      conviction court’s exclusion of new evidence and the post-conviction court did

      not err in finding McKnelly’s trial counsel was not ineffective, we affirm.



                           Facts and Procedural History
[2]   We summarized the facts and procedural history of this case in McKnelly’s

      direct appeal:


              In December 2012, McKnelly and Jessi Parsons Freeman
              (“Freeman”) were dating and living together. On December 23,
              2012, McKnelly and Freeman went shopping and later went to
              the home of Steven Rogers (“Rogers”). McKnelly and Freeman
              stayed at Rogers’s house for about an hour before they all left to

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 2 of 15
        buy food and alcohol. All three then went back
        to McKnelly’s house.


        At McKnelly’s house, everyone was drinking, listening to music,
        and playing pool. At some point, McKnelly and Freeman began
        to argue, and McKnelly struck Freeman. She then hid
        from McKnelly so that she could later sneak out of the
        house. McKnelly found Freeman and dragged her back into a
        bedroom. Eventually, they both went to sleep. At 4
        A.M., McKnelly woke Freeman up and told her that he wanted
        to go to the home of Chris Cave (“Cave”). McKnelly and
        Freeman drove to Cave’s house, which was a few blocks away.
        Rogers did not go to Cave’s house and stayed at McKnelly’s.


        When McKnelly and Freeman arrived at Cave’s
        home, McKnelly told Freeman that he “hope[d] there’s no kids
        in there because [he’s] going to kill everybody.” McKnelly sent a
        text message to Cave, and Cave responded that he did not want
        any company. Raymond Kalchthaler (“Kalchthaler”) was staying
        with Cave and was also friends with McKnelly. McKnelly called
        Kalchthaler, and Kalchthaler went outside to
        meet McKnelly and Freeman. When Kalchthaler exited the
        house, Freeman left the car and walked
        toward McKnelly’s house. McKnelly and Kalchthaler got in the
        car and followed her.


        Once they arrived at McKnelly’s house, McKnelly turned into
        the driveway, got out of the car, and began arguing with
        Freeman. Kalchthaler exited the car and walked toward a gas
        station, as he did not want to be involved in their
        argument. McKnelly told Freeman to go in the house, and she
        refused. McKnelly then got behind Freeman in an effort to push
        her towards the house. At some point while pushing Freeman
        toward the house, McKnelly cut her elbow with a knife. Freeman
        again told McKnelly that she did not want to go in the house and


Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 3 of 15
        that she wanted to leave. McKnelly told Freeman that if she left,
        he would kill her.


        Kalchthaler came back to McKnelly’s house soon afterward, and
        saw Freeman on a bed crying and holding her arm. Kalchthaler
        testified that he felt very uneasy walking through the house, that
        “the atmosphere was heavy,” and that “[he] felt like it was
        almost directed toward [him].” McKnelly and Kalchthaler went
        outside to the front porch. Freeman came outside and asked
        Kalchthaler for a cigarette, and McKnelly told her to go back in
        the house. Rogers was in the kitchen eating, and Freeman told
        him that McKnelly had cut her. McKnelly told Rogers that
        Freeman had jumped out of the car and that her injuries were
        road rash. McKnelly took Freeman to the bathroom and put
        gauze and a bandage around her elbow wound. While doing
        so, McKnelly told Freeman that she “saved [Kalchthaler’s] ass.”


        After bandaging the wound, McKnelly told Freeman that he was
        going to kill Rogers. Freeman asked McKnelly why and told him
        that they should take Rogers home instead. Rogers was walking
        through the house when McKnelly began saying disparaging
        remarks about himself. According to Freeman’s testimony,
        Rogers told McKnelly “there’s nothing wrong with you dude.”
        Rogers then tried to give McKnelly a hug, but McKnelly stabbed
        him in the chest. Rogers grabbed a knife that was nearby and
        stabbed McKnelly. The two fought, and McKnelly got behind
        Rogers and stabbed him over fifty (50) times in the back of his
        head, neck, and back. Eventually the men stopped fighting and
        stumbled through the living room of the house. Rogers took out
        his cell phone and, according to Freeman, called his grandmother
        to “tell her bye.” McKnelly grabbed the phone from Rogers and
        hit him on the head with a thick, metal flashlight at least four
        times. Freeman and McKnelly left Rogers in the house and fled
        in McKnelly’s car. Freeman drove McKnelly to his mother’s
        home, and [he] told her not to tell his mother what had happened
        and to say he had acted in self-defense. Freeman

Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 4 of 15
                 dropped McKnelly off at his mother’s house. She then went to
                 her parents’ house and asked her father to call 911. Officers went
                 to McKnelly’s house and found Rogers, who had died from his
                 injuries.


                 On December 27, 2012, the State charged McKnelly with
                 murder, Class B and Class C felony criminal confinement, Class
                 C felony battery, Class D felony intimidation, and Class A
                 misdemeanor domestic battery. McKnelly waived his right to a
                 jury trial, and the trial court held a bench trial June 11, 2013.
                 Before the trial began, the State dismissed several charges and
                 went forward on the murder and felony battery charges.
Id. at *1-2 (citations omitted).


[3]   At trial, McKnelly testified on his own behalf and stated that Rogers started the

      fight by stabbing him in the chest. McKnelly further testified that he was afraid

      for his life and was defending himself from Rogers. Trial counsel argued that

      “self-defense ha[d] been established and [was] a complete defense” to

      McKnelly’s murder charge. [Trial] Transcript, Volume III at 241.1 Trial counsel

      did not argue for the lesser included offense of manslaughter. The trial court

      found McKnelly guilty of murder and battery with a deadly weapon, a Class C

      felony, and sentenced him to an aggregate term of seventy-three years in the

      Indiana Department of Correction.




      1
          Citation to the [Trial] Transcript is based on the .pdf pagination.


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 5 of 15
[4]   McKnelly raised three issues on direct appeal: (1) whether the State committed

      prosecutorial misconduct in the presentation of its evidence; (2) whether

      sufficient evidence supports McKnelly’s convictions; and (3) whether

      McKnelly’s sentence was inappropriate. McKnelly, No. 30A05-1307-CR-378 at

      *1. A panel of this court affirmed in all respects. Id.2


[5]   In 2016, McKnelly filed a petition for post-conviction relief alleging only

      ineffective assistance of trial counsel. On July 30, 2018, an evidentiary hearing

      was held at which trial counsel testified. McKnelly subpoenaed Freeman and

      Mike Emerick3 for this hearing; however, McKnelly elected not to call Freeman

      as a witness after she affirmed she would testify as she had at trial and Emerick

      failed to appear. On February 13, 2019, the evidentiary hearing continued.

      Emerick did appear on that date and testified that after McKnelly’s trial,

      Freeman had recanted her trial testimony. The State objected to Emerick’s

      testimony as hearsay and McKnelly claimed Emerick was a rebuttal or

      impeachment witness to Freeman’s testimony in the State’s case-in-chief at

      trial. The post-conviction court took the State’s hearsay objection under

      advisement and allowed Emerick to continue to testify. Emerick testified that

      he had known Freeman for fourteen years and three or four weeks after

      McKnelly was sentenced, Freeman told him a different story about the night of

      the murder than she had told at trial. At the conclusion of the hearing, the post-




      2
          The court did remand for the trial court to correct an error in the Abstract of Judgment.
      3
          Emerick is a friend of Freeman’s whom she allegedly confided in after McKnelly’s sentencing.


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020                  Page 6 of 15
      conviction court instructed the parties to submit proposed findings of fact and

      conclusions of law and include argument on the hearsay issue.


[6]   On June 25, 2019, McKnelly filed his proposed findings of fact and conclusions

      of law. The proposed order also included a request for a hearing about the use

      of Emerick’s testimony. The post-conviction court granted McKnelly’s motion

      and set a hearing for October 1. On August 7, 2019, the post-conviction court

      issued its findings of fact and conclusions of law “on the issue of attorney

      representation,” finding that McKnelly failed to show that trial counsel’s

      representation was deficient or prejudicial. Appendix of Appellant, Volume 3 at

      139, 153. On October 1, 2019, the post-conviction court held the hearing

      regarding Emerick’s testimony and subsequently issued an order finding

      Emerick’s testimony was impermissible as impeachment testimony under

      Indiana Rule of Evidence 613 because Freeman did not testify during the post-

      conviction proceedings and if offered for the truth of the matter asserted, was

      inadmissible as hearsay. The post-conviction court denied post-conviction

      relief. McKnelly now appeals.4



                                  Discussion and Decision



      4
       The post-conviction court issued two orders: the August 7 order about ineffective assistance of counsel and
      an October 8 order about Emerick’s testimony. McKnelly’s appeal raises issues addressed in both orders;
      however, he filed only the October 8 order with his brief. We remind counsel that Indiana Appellate Rule
      46(A)(12) requires that any appealed order or judgment relating to the issues raised on appeal should be
      submitted with the brief as a separate attachment.

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020                Page 7 of 15
                      I. Post-Conviction Standard of Review
[7]   Post-conviction proceedings are civil in nature and the petitioner must therefore

      establish his claims by a preponderance of the evidence. Ind. Post-Conviction

      Rule 1(5). A post-conviction proceeding does not afford defendants the

      opportunity for a “super-appeal.” Atchley v. State, 730 N.E.2d 758, 762 (Ind. Ct.

      App. 2000) (citation omitted), trans. denied. Instead, such proceedings provide

      defendants with an opportunity to raise issues that were not known at the time

      of the trial, or that were unavailable on direct appeal. Id. When appealing the

      denial of post-conviction relief, the appellant faces a “rigorous standard of

      review,” id., as the reviewing court may consider only the evidence and the

      reasonable inferences supporting the judgment of the post-conviction court,

      Shepherd v. State, 924 N.E.2d 1274, 1280 (Ind. Ct. App. 2010), trans. denied. The

      appellate court must accept the post-conviction court’s findings of fact and may

      reverse only if the findings are clearly erroneous. Id. A petitioner denied post-

      conviction relief must show that the evidence as a whole leads unerringly and

      unmistakably to an opposite conclusion than that reached by the post-

      conviction court. Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 8 of 15
                                     II. Emerick’s Testimony
[8]   McKnelly argues that Mike Emerick’s testimony should have been considered

      to be newly discovered evidence.5 The purpose of the post-conviction relief

      process is to allow a petitioner to raise issues not known at the time of the

      original trial and appeal or for some reason not available to the petitioner at

      that time. Kirk v. State, 632 N.E.2d 776, 779 (Ind. Ct. App. 1994). A valid

      claim of newly discovered evidence was, by definition, not known at the time of

      trial.


[9]   In seeking post-conviction relief, a petitioner must assert all available grounds

      for relief in his original post-conviction petition. P-C.R. 1(8). It is well settled

      that “issues not raised in the petition for post-conviction relief may not be raised

      for the first time on post-conviction appeal.” Johnson v. State, 832 N.E.2d 985,

      996 (Ind. Ct. App. 2005) (citation omitted), trans. denied. In Johnson, the

      petitioner did not raise a newly discovered evidence claim in his petition,

      instead raising the issue for the first time on appeal from the denial of post-

      conviction relief. Therefore, we found his argument waived.




      5
       McKnelly also argues the evidence should have been reopened to allow him to call Freeman to testify and if
      she testified as she had at trial, to then use Emerick’s testimony as impeachment evidence. However, this is
      not a viable post-conviction claim as he does not raise it in the context of ineffective assistance of counsel.
      Further, he could not raise it in the context of ineffective assistance of counsel because the subject of
      Emerick’s testimony took place after the trial.



      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020                 Page 9 of 15
[10]   Here, McKnelly appeals the exclusion of Emerick’s testimony as newly

       discovered evidence; however, McKnelly did not include any claim regarding

       Emerick’s testimony in his original petition for post-conviction relief or file an

       amended petition to include such claim after Emerick’s testimony came to

       light.6 Therefore, he waived any challenge to the admissibility of Emerick’s

       testimony.


[11]   Further, McKnelly waives this argument by failing to cite any authority or

       present a cogent argument as required by Indiana Appellate Rule 46(A)(8)(a).

       McKnelly’s brief does not contain a single case or statutory citation in the

       argument section about this issue. See Brief of Appellant at 12-14. Generally, to

       obtain relief because of newly discovered evidence a party is required to show

       that:


               (1) the evidence has been discovered since the trial; (2) it is
               material and relevant; (3) it is not cumulative; (4) it is not merely
               impeaching; (5) it is not privileged or incompetent; (6) due
               diligence was used to discover it in time for trial; (7) the evidence
               is worthy of credit; (8) it can be produced on a retrial of the case;
               and (9) it will probably produce a different result.


       Webster v. State, 699 N.E.2d 266, 269 (Ind. 1998). McKnelly has failed to show

       that Emerick’s testimony meets this standard. Emerick testified that Freeman




       6
         In McKnelly’s petition for post-conviction relief, he states that trial counsel failed to investigate and
       interview witnesses, including Emerick. App. of Appellant Vol. 2 at 22. However, McKnelly does not appeal
       that claim of ineffective assistance of counsel and in fact, could not have, because Emerick’s testimony
       concerned events that occurred after McKnelly’s trial.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020             Page 10 of 15
       recanted her trial testimony to him after McKnelly’s sentencing; however,

       McKnelly fails to show that it is “not merely impeaching[.]” Id. Further, he

       provides no other case law to support his argument that Emerick’s testimony

       was “newly discovered evidence, which the Court should consider.” Br. of

       Appellant at 14. Therefore, his argument that the post-conviction court erred in

       its handling of this evidence is waived.


                     III. Ineffective Assistance of Trial Counsel
[12]   McKnelly alleges the post-conviction court erred in finding his trial counsel’s

       performance was not deficient. Although his petition for post-conviction relief

       alleged numerous instances of alleged ineffective assistance, 7 on appeal he

       contends only that his trial counsel’s failure to argue for a verdict of

       manslaughter, a lesser included offense of murder, was error.8 The Sixth

       Amendment to the United States Constitution guarantees a criminal defendant

       the right to counsel and mandates “that the right to counsel is the right to the




       7
         McKnelly’s petition for post-conviction relief alleged numerous grounds of ineffective assistance of counsel,
       including that trial counsel failed to: (a) inform McKnelly he had previously represented the victim in an
       unrelated case; (b) conduct a complete investigation; (c) challenge the Probable Cause Affidavit; (d) file a
       motion to suppress McKnelly’s statement to Detective J.D. Fortner; (e) file a motion to suppress Detective
       Fortner’s second statement; (f) object to prosecutorial misconduct relating to McKnelly’s cellmate; (g) object
       to prosecutorial misconduct relating to deals made with witnesses; (h) adequately cross-examine State’s
       witnesses; (i) present evidence to support McKnelly’s self-defense claim; (j) investigate, interview, or
       subpoena defense witnesses; (k) argue the lesser included offense of manslaughter; and (l) offer McKnelly’s
       medical records at trial. McKnelly also claimed his trial counsel improperly waved an initial hearing and
       advised him to waive a jury trial. The post-conviction court meticulously addressed each of these claims in its
       order denying McKnelly relief.
       8
         McKnelly does not explicitly specify whether he means voluntary or involuntary manslaughter, but he
       states trial counsel “failed to advocate for manslaughter, a crime of passion,” Br. of Appellant at 8, which we
       interpret as voluntary manslaughter.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020                 Page 11 of 15
       effective assistance of counsel.” Strickland v. Washington, 466 U.S. 668, 686

       (1984) (quotation omitted).


[13]   To prove a claim of ineffective assistance of counsel, a petitioner must show

       that counsel’s performance was deficient in that counsel’s representation fell

       below an objective standard of reasonableness, committing errors so serious

       that petitioner did not have the “counsel” guaranteed by the Sixth

       Amendment. McCary v. State, 761 N.E.2d 389, 392 (Ind. 2002). The petitioner

       must also show prejudice; that is, a reasonable probability that but for counsel’s

       errors the result of the proceeding would have been different. Id.


[14]   “[C]ounsel’s performance is presumed effective, and a defendant must offer

       strong and convincing evidence to overcome this presumption.” Williams v.

       State, 771 N.E.2d 70, 73 (Ind. 2002). Counsel has wide latitude in selecting trial

       strategy and tactics, which we afford great deference. Ward v. State, 969 N.E.2d
46, 51 (Ind. 2012). We “will not speculate as to what may have been counsel’s

       most advantageous strategy, and isolated poor strategy, bad tactics, or

       inexperience does not necessarily amount to ineffective assistance.” Sarwacinski

       v. State, 564 N.E.2d 950, 951 (Ind. Ct. App. 1991) (citation omitted).


[15]   Further, our supreme court has held that a tactical decision not to tender a

       lesser included offense instruction does not constitute ineffective assistance of

       counsel, even where the lesser included offense is inherently included in the

       greater offense. Page v. State, 615 N.E.2d 894, 895 (Ind. 1993) (“[T]o submit an

       instruction on voluntary manslaughter would have a tendency to negate [self-]


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 12 of 15
       defense and give the message to the jury that there was really no self-defense at

       all but a deliberate killing in the heat of passion.”). And although trial counsel

       could request such an instruction, in view of counsel’s theory of self-defense,

       the failure to do so does not constitute ineffective assistance of counsel. Id. As

       in Page, counsel here testified that he tried the case on the theory of self-defense

       rather than argue for manslaughter, a lesser included offense of murder.

       Transcript of Evidence, Volume II at 16; see Page, 615 N.E.2d at 895 (stating,

       “There is no question that voluntary manslaughter in fact is an included offense

       in the crime of murder.”).


[16]   McKnelly contends that although not arguing for a lesser included offense is a

       sound strategy for a jury trial because it could confuse the jury, it is not a sound

       tactic for a bench trial because a judge is “inherently capable of not being

       confused as to lesser offense[s] or splitting the baby.”9 Br. of Appellant at 15.

       We disagree. Whether a bench trial or jury trial, this court gives trial counsel

       leeway in choosing a trial strategy. See Hinesley v. State, 999 N.E.2d 975, 984

       (Ind. Ct. App. 2013) (using same standard for evaluating a claim that trial

       counsel’s strategy in a bench trial was deficient as would be applied in a jury

       trial and concluding that although “counsel’s manner of execution may not

       have been perfect or even preferred, it appears that his performance was

       consistently aimed at executing this chosen defense strategy”).




       9
           McKnelly provides no case law to support this assertion.


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 13 of 15
[17]   Trial counsel testified at the post-conviction hearing that he believed self-

       defense was a more “tenable and reasonable defense” than arguing for

       voluntary manslaughter. Tr., Vol. II at 16. McKnelly testified that “the fight

       started [between him and Rogers] when [he] got stabbed in the chest” and that

       he “was scared for [his] life” before reaching for a knife to fight Rogers back.

       [Trial] Tr., Vol. III at 177. Because of this, it was not unreasonable that trial

       counsel would argue self-defense instead of voluntary manslaughter. Further, it

       is not proper for this court to second-guess an attorney through the distortions

       of hindsight. Mftari v. State, 537 N.E.2d 469, 473 (Ind. 1989).


[18]   Trial counsel also testified that arguing for both self-defense and voluntary

       manslaughter would conflict. See Tr., Vol. II at 30. A person who knowingly or

       intentionally kills another human while acting under sudden heat commits

       voluntary manslaughter. Ind. Code § 35-42-1-3(a). Sudden heat is a mitigating

       factor that reduces murder to voluntary manslaughter. Self-defense, on the

       other hand, is a legal justification that requires “a defendant to have acted

       without fault, been in a place where he or she had a right to be, and been in

       reasonable fear or apprehension of bodily harm.” Henson v. State, 786 N.E.2d
274, 277 (Ind. 2003). Arguing both sudden heat in an attempt to reduce the

       crime and self-defense to negate the crime altogether could conflict and based

       on McKnelly’s encounter with Rogers, trial counsel believed that self-defense

       was “more consistent” with the facts. Tr., Vol. II at 16.


[19]   Trial counsel’s choice to only argue self-defense was a strategic decision and

       does not constitute deficient performance. See Autrey v. State, 700 N.E.2d 1140,

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 14 of 15
       1141 (Ind. 1998) (stating employing an “all or nothing” strategy is not

       ineffective assistance of counsel). And because we hold that McKnelly’s trial

       counsel’s representation did not fall below an objective standard of

       reasonableness, we need not address whether McKnelly was prejudiced.

       Accordingly, the post-conviction court’s determination that McKnelly’s counsel

       was not ineffective was not clearly erroneous.



                                              Conclusion
[20]   We conclude that McKnelly waived his right to challenge the post-conviction

       court’s exclusion of evidence and that McKnelly did not receive ineffective

       assistance of trial counsel. Accordingly, we affirm the denial of his petition for

       post-conviction relief.


[21]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2597 | November 30, 2020   Page 15 of 15